 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7   _______________________________________
                                            )
 8   UNITED STATES OF AMERICA,              )
                                            )                  Case No. MC19-0064RSL
 9                    Plaintiff,            )
                v.                          )
10                                          )                  ORDER
     BRIAN A. LEHR,                         )
11                                          )
                Defendant/Judgment Debtor,  )
12                                          )
                v.                          )
13                                          )
     WASHINGTON STATE DEPARTMENT            )
14   OF RETIREMENT SYSTEMS,                 )
                                            )
15                    Garnishee.            )
     _______________________________________)
16
17           This matter comes before the Court on defendant/judgment debtor’s request for a hearing
18   in the above-captioned garnishment action. Dkt. # 12. In light of defendant/judgment debtor’s
19   objections, the Clerk of Court is directed to give this matter a civil action number and assign it in
20   rotation. Pursuant to 28 U.S.C. § 3202(d) and § 3205(c)(5), the requested hearing is to be held as
21   soon as practicable. The Writ of Garnishment shall remain in effect during the pendency of this
22   action, but judgment shall not be entered absent further order of the Court.
23           Dated this 17th day of July, 2019.
24
25
                                                  A
                                                  Robert S. Lasnik
26                                                United States District Judge

     ORDER
